120 F.3d 269
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chris O'NEILL, Plaintiff-Counter-Defendant-Appellant,v.Harland EMBREE, Defendant-Counter-Plaintiff-Appellee.
No. 96-16233.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Chris O'Neill, a Nevada state prisoner, appeals pro se the district court's (1) summary judgment for defendants on his Eighth Amendment and Fourteenth Amendment access-to-the-courts claims and (2) dismissal for failure to state a claim of his Fourteenth Amendment due process claim.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We are required to dismiss "an appeal sua sponte at any time if the case ... fails to state a claim upon which relief may be granted."   See Marks v. Solcum, 98 F.3d 494, 495 (9th Cir.1996) (per curiam).


3
Because "[t]he Constitution 'does not mandate comfortable prisons[,]' " we conclude that O'Neill's allegations that the conditions of his confinement violated the Eighth Amendment fail to state a claim.  See Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337, 348 (1981)).


4
Because O'Neill failed to allege an "actual injury," we conclude that he fails to state a claim that his right of access to the courts was violated.  See Lewis v. Casey, 116 S.Ct. 2174, 2178-80 (1996);  Vandelft v. Moses, 31 F.3d 794, 796 (9th Cir.1994).


5
Finally, because O'Neill's allegations are insufficient to establish that his placement in detention imposed an atypical and significant deprivation, we conclude that he failed to state a violation of the Due Process Clause of the Fourteenth Amendment.  See Sandin v. Conner, 115 S.Ct. 2293, 2300-01 (1995);  Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th Cir.1996).


6
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3